DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 12/15/2021.
Claims 1-20 are presented for examination.
This application is a CON of 15/930,826 filed on 05/13/2020 now PAT 10,956,688 which is a CON of 16/387,872 filed on 04/18/2019 now PAT 10,685,193 which claims benefit of 62/660,775 filed on 04/20/2018.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to specifically teach receive a first signal from one or more of the plurality of sensors which detect the unique identifier associated with the tag; determine a first location of the tag within the facility based at least in part on the signal from the one or more sensors and the known location of the one or more sensors; identify a first zone of the plurality of zones that is associated with the determined first location; receive a second signal from one or more of the plurality of sensors which detect the unique identifier associated with the tag; identify a second location of the tag within the facility based at least in part on the signal from the one or more sensors and the known location of the one or more sensors; determine a second zone of the plurality of zones that is associated with the determined second location; determine whether the identified first zone is different than the identified second zone; and record, in a memory, a logical handling event for the item when the identified first zone is different than the identified second zone. These limitations .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adam et al. (US 10,699,152) teaches image data illumination detection.
Adato et al. (US 2020/0074402) teaches monitoring product shortages over time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887